DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14, 16-17, 19-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-11, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nory et al. (US# 2018/0077651 hereinafter referred to as Nory).

	RE Claim 1, Nory discloses an uplink transmission method implemented by a terminal device, comprising:
See Nory [0018], [0029]-[0030] – transmitting SR on second uplink channel (i.e. PUCCH, PUSCH, etc…) using a first transmit power (See Nory FIG 10, 1040), wherein the first uplink channel comprises a first time domain resource (See Nory [0032] – second uplink channel spans a number of symbols (time domain)); and
	Transmitting information on a second uplink channel (See Nory [0018], [0029]-[0030] – transmitting SR on first uplink channel (i.e. PUCCH, PUSCH, etc…) using a second transmit power (See Nory FIG 10, 1030), wherein the second uplink channel comprises the first time domain resource (See Nory [0018], [0032] – first uplink channel spans a number of symbols (time domain)), and wherein the first time domain resource represents some or all time domain resources in the second uplink channel (See Nory [0018], [0032] – second uplink channel and first uplink channel can span different number of overlapping symbols [0018] (i.e. 14 vs. 7) OR same number of symbols).

	RE Claim 2, Nory discloses a method, as set forth in claim 1 above, wherein a resource corresponding to the first time domain resource comprises one resource element or at least two consecutive resource elements (See Nory FIG 4).

	RE Claim 9, Nory discloses a method, as set forth in claim 1 above, wherein a transmit power of the terminal device on a time domain resource in time domain resources occupied by the second uplink channel other than the first time domain resource is the same as the second transmit power (See Nory FIG 10 – 1030 – transmitting uplink channel on all its time domain resources (including time domain resources that do not overlap with second channel time domain resources) using determined transmit power) or proportionally increases relative to the second transmission power.

	RE Claim 10, Nory discloses an uplink transmission method implemented by a terminal device, comprising:
	Sending information using a first time domain resource and a first frequency domain resource (See Nory FIG 4; [0018], [0029]-[0030] – transmitting information on first uplink channel (i.e. PUCCH, PUSCH, etc…), wherein the information comprises a demodulation reference signal (DMRS) (See Nory [0030] – DMRS) and data and is carried on a physical uplink shared channel (PUSCH) (See Nory FIG 4; [0018], [0029]-[0030] – PUSCH); and
	Sending a scheduling request (SR) using a second time domain resource and a second frequency domain resource (See Nory [0018], [0029]-[0030] – transmitting SR on second uplink channel (i.e. PUCCH, PUSCH, etc…), wherein the SR is carried on the PUSCH (See Nory FIG 4; [0018], [0029]-[0030] – PUSCH), wherein all or some time domain resources of the second time domain resource are the same as all or some time domain resources of the first time domain resource (See Nory [0018], [0032] – second uplink channel and first uplink channel can span different number of overlapping symbols [0018] (i.e. 14 vs. 7) OR same number of symbols),

Claim 11, Nory discloses a method, as set forth in claim 10 above, wherein all or some frequency domain resources of the second frequency domain resource are the same as all or some frequency domain resources of the first frequency domain resource (See Nory [0083] – first and second uplink transmission can be made on same uplink carrier).

	RE Claim 22, Nory discloses a terminal device, comprising:
	A memory configured to store an instruction (See Nory FIG 11); and
	A processor coupled to the memory (See Nory FIG 11), wherein the instruction causes the processor to be configured to:
	Transmit a scheduling request (SR) on a first uplink channel (See Nory [0018], [0029]-[0030] – transmitting SR on second uplink channel (i.e. PUCCH, PUSCH, etc…) using a first transmit power (See Nory FIG 10, 1040), wherein the first uplink channel comprises a first time domain resource (See Nory [0032] – second uplink channel spans a number of symbols (time domain)); and
	Transmit information on a second uplink channel (See Nory [0018], [0029]-[0030] – transmitting SR on first uplink channel (i.e. PUCCH, PUSCH, etc…) using a second transmit power (See Nory FIG 10, 1030), wherein the second uplink channel comprises the first time domain resource (See Nory [0018], [0032] – first uplink channel spans a number of symbols (time domain)), and wherein the first time domain resource represents some or all time domain resources in the second uplink channel (See Nory [0018], [0032] – second uplink channel and first uplink channel can span different number of overlapping symbols [0018] (i.e. 14 vs. 7) OR same number of symbols).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US# 2018/0077651 hereinafter referred to as Nory) in view of Papasakellariou (US# 2015/0358924).

	RE Claim 5, Nory discloses a method, as set forth in claim 1 above, wherein both the first uplink channel and the second uplink channel are physical uplink control channels (See Nory [0032] – both first and second channels can be PUCCH), wherein the uplink transmission method further comprises transmitting the information on the second uplink channel in a frequency hopping manner (See Nory FIG 4).
	Nory does not specifically disclose 
	Wherein at least one of:
	the first transmit power is greater than or equal to  a third transmit power of the first uplink channel, and the second transmit power is a first difference between a total transmit power of the terminal device on the first time domain resource and the first transmit power; 
	the second transmit power is greater than or equal to a fourth transmit power of the second uplink channel, and either the first transmit power is a second difference between the total transmit power of the terminal device on the first time domain resource and the second transmit power, or the first transmit power is equal to the second transmit power; or 
	obtaining the first transmit power and the second transmit power by allocating the total transmit power based on a ratio of an information amount of the SR to an information amount of uplink control information carried on the second uplink channel.

	Wherein at least one of:
	the first transmit power is greater than or equal to  a third transmit power of the first uplink channel, and the second transmit power is a first difference between a total transmit power of the terminal device on the first time domain resource and the first transmit power (See Papaskellarioiu Claim 3 - determines a third power for transmitting the second channel wherein the third power is smaller than the second power and a sum of the first power and of the third power is smaller than or equal to the maximum power in the TTI); 
	the second transmit power is greater than or equal to a fourth transmit power of the second uplink channel, and either the first transmit power is a second difference between the total transmit power of the terminal device on the first time domain resource and the second transmit power, or the first transmit power is equal to the second transmit power; or 
	obtaining the first transmit power and the second transmit power by allocating the total transmit power based on a ratio of an information amount of the SR to an information amount of uplink control information carried on the second uplink channel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink transmission system, as disclosed in Nory, wherein at least one of:
	the first transmit power is greater than or equal to  a third transmit power of the first uplink channel, and the second transmit power is a first difference between a total 
	the second transmit power is greater than or equal to a fourth transmit power of the second uplink channel, and either the first transmit power is a second difference between the total transmit power of the terminal device on the first time domain resource and the second transmit power, or the first transmit power is equal to the second transmit power; or 
	obtaining the first transmit power and the second transmit power by allocating the total transmit power based on a ratio of an information amount of the SR to an information amount of uplink control information carried on the second uplink channel, as taught in Papaskellariou. One is motivated as such in order to improve radio resource efficiency and usage (See Papaskellariou Background; Summary).

	RE Claim 7, Nory discloses a method, as set forth in claim 1 above, further comprising transmitting the SR on the first time domain resource (See Nory [0018], [0029]-[0030] – transmitting SR on first uplink channel (i.e. PUCCH, PUSCH, etc…) and transmitting the information on the second uplink channel using the first time domain resource (See Nory [0018], [0032] – second uplink channel and first uplink channel can span different number of overlapping symbols [0018] (i.e. 14 vs. 7) OR same number of symbols).
	Nory does not specifically disclose 
	Transmitting the SR on the first time domain resource when the second transmit power is less than a third power of the second uplink channel; and

	However, Papaskellariou teaches of 
	Transmitting the first time domain resource when the second transmit power is less than a third power of the second uplink channel (See Papaskellarioiu Claim 3 – transmitting first channel when sum of transmit powers do not exceed maximum threshold); and
	Transmitting the second uplink channel using the first time domain resource when the first transmit power is less than a fourth transmit power of the first uplink channel (See Papaskellarioiu Claim 3 – transmitting second channel when sum of transmit powers do not exceed maximum threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink transmission system which transmits the SR and information on the first time domain resource and second uplink channel, respectively, as disclosed in Nory, further comprising transmitting the first time domain resource when the second transmit power is less than a third power of the second uplink channel; and
	Transmitting the second uplink channel using the first time domain resource when the first transmit power is less than a fourth transmit power of the first uplink channel, as taught in Papaskellariou. One is motivated as such in order to improve radio resource efficiency and usage (See Papaskellariou Background; Summary).

Claims 12-13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US# 2018/0077651 hereinafter referred to as Nory) in view of Lee et al. (US# 2020/0015218 hereinafter referred to as Lee).

	RE Claim 12, Nory discloses a method, as set forth in claim 10 above, further comprising determining that a third time domain resource occupied by the DMRS is the same as a fourth time domain resource (See Nory [0018], [0032] – second uplink channel and first uplink channel can span different number of overlapping symbols [0018] (i.e. 14 vs. 7) OR same number of symbols).
	Nory does not specifically disclose 
	Sending, in response to determining that the third time domain resource is the same as the fourth time domain resource, the DMRS using a first sequence; and
	Sending, in response to determining that the third time domain resource is the same as the fourth time domain resource, the SR using a second sequence, wherein the first sequence is different from the second sequence.
	However, Lee teaches of 
	determining that a third time domain resource occupied by the DMRS is the same as a fourth time domain resource (See Lee Abstract); and
	Sending, in response to determining that the third time domain resource is the same as the fourth time domain resource, the DMRS using a first sequence (See Lee [0009], [0068]-[0069], [0111] – sending DMRS using a frequency hopping sequence if to avoid overlapping with SR); and
See Lee [0009], [0068]-[0069], [0111] – sending SR using a frequency hopping sequence to avoid overlapping with DMRS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink transmission system, as disclosed in Nory, comprising sending, in response to determining that the third time domain resource is the same as the fourth time domain resource, the DMRS using a first sequence; and
	Sending, in response to determining that the third time domain resource is the same as the fourth time domain resource, the SR using a second sequence, wherein the first sequence is different from the second sequence, as taught in Lee. One is motivated as such in order to provide efficient transmission without interference (See Lee [0019]-[0020]).

	RE Claim 13, Nory, modified by Lee, discloses a method, as set forth in claim 12 above, further comprising:
	Sending, in response to determining that the third time domain resource is the same as the fourth time domain resource, the DMRS using a first transmit power (See Nory FIG 10; 1030, 1040, 1060); and
See Nory FIG 10; 1030, 1040, 1060).

	RE Claim 16, Nory discloses a method, as set forth in claim 10 above, wherein the third time domain resource occupied by the data is the same as the fourth time domain resource occupied by the SR (See Nory [0018], [0032] – second uplink channel and first uplink channel can span different number of overlapping symbols [0018] (i.e. 14 vs. 7) OR same number of symbols).
	Nory does not specifically disclose resources corresponding to the third time domain resource or the fourth time domain resource comprise a first resource occupied by the data that is different from a second resource occupied by the SR.
	However, Lee teaches of resources corresponding to the third time domain resource or the fourth time domain resource comprise a first resource occupied by the data that is different from a second resource occupied by the SR (See Lee [0009], [0068]-[0069], [0111] – sending SR using a frequency hopping sequence to avoid collision with data when time overlaps).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink transmission system, as disclosed in Nory, comprising resources corresponding to the third time domain resource or the fourth time domain resource comprise a first resource occupied by the data that is different from a second resource occupied by the SR, as taught in Lee. One See Lee [0019]-[0020]).

	RE Claim 19, Nory, modified by Lee, discloses a method, as set forth in claim 16 above, wherein when the second resource comprises a plurality of resource groups (See Lee [0013] – resource groups), an interval of at least one resource element exists between different resource groups (See Lee FIG 10 – null symbol between resource groups), and wherein each of the resource groups comprises one resource element or at least two consecutive resource elements (See Lee FIG 10 – consecutive symbols). 

	RE Claim 20, Nory, modified by Lee, discloses a method, as set forth in claim 19 above, wherein adjacent resource groups on a time domain resource are located on different frequency domain resources (See Lee FIGs 12-13 – differing frequency domain resources for adjacent resource groups).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US# 2018/0077651 hereinafter referred to as Nory) in view of Lee et al. (US# 2020/0015218 hereinafter referred to as Lee) and Papasakellariou (US# 2015/0358924).

	RE Claim 14, Nory, modified by Lee, discloses a method, as set forth in claim 12 above. Nory, modified by Lee, does not specifically disclose 

	However, Papasakellariou teaches of 
	The second transmit power is zero and the first transmit power is greater than or equal to a transmit power of the DMRS when the terminal device does not use the second time domain resource and the second frequency domain resource to send the SR (See Papasakellariou Claim 3 – when one channel is not transmitted (i.e. zero power), the channel that is transmitted utilizes power equal to transmission power for that channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the uplink transmission system, as disclosed in Nory, wherein the second transmit power is zero and the first transmit power is greater than or equal to a transmit power of the DMRS when the terminal device does not use the second time domain resource and the second frequency domain resource to send the SR, as taught in Papaskellariou. One is motivated as such in order to improve radio resource efficiency and usage (See Papaskellariou Background; Summary).


Allowable Subject Matter
Claims 3-4, 6, 8, 17, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477